Exhibit 99.1 May 21, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Albany International Corp. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Albany International Corp. dated May 19, 2014. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, PricewaterhouseCoopers LLP, 677 Broadway, Albany, NY 12207 T: (518)462 2030, F: (518)427 4497, www.pwc.com/
